—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated May 6, 1998, as, upon reargument of the defendant’s prior motion for summary judgment, adhered to the original determination dismissing the complaint (see, Ithier v Long Is. Jewish Med. Ctr., 257 AD2d 647 [decided herewith]).
Ordered that the order is affirmed insofar as appealed from, with costs.
After examination of the facts presented, including the width, depth, elevation, irregularity, and appearance of the defect, along with the “time, place and circumstance of the injury”, the Supreme Court correctly concluded that no triable issue of fact was presented (see, Trincere v County of Suffolk, 90 NY2d 976).
The plaintiffs remaining contentions are without merit. Miller, J. P., Thompson, McGinity and Luciano, JJ., concur.